DETAILED ACTION
This communication is responsive to the application, filed September 3, 2021.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 3, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “subsets of the subjects”.  Claim 7 should recite “subsets of the objects”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 depends on claim 1.  Claim 16 should depend on claim 11.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,113,132. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. ‘132 discloses similar subject matter and are obvious variants of claims 1-10 of the instant application.
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 11,113,132. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-14 of U.S. Patent No. ‘132 discloses similar subject matter and are obvious variants of claims 11-16 of the instant application.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,113,132. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-20 of U.S. Patent No. ‘132 discloses similar subject matter and are obvious variants of claims 17-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Ciliberti, III (US 2014/0214801 A1) in view of Richards et al. (US 2018/0091413 A1).

As per claim 1:  A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
identify a potential issue based on comparing measurement data acquired at different hierarchical levels of a computing environment; and
Ciliberti discloses [0042-0110] EAM provides a comprehensive equipment taxonomy that represents equipment assets across an enterprise and serves as an enterprise-wide data infrastructure for standard equipment failure data collection, merging, and assessment processes.  The failure classification structure is used to form a class hierarchy used to group similar equipment failures by common characteristics.  Each classification has its own identifier and can be grouped hierarchically.
within a hierarchical level of the different hierarchical levels, determine, based on measurement data acquired for objects in the hierarchical level, whether the potential issue is localized to a subset of the objects.
Ciliberti discloses [0132] the equipment class type is a separate field that is a subset of the equipment class.  The equipment category and equipment class type are key data structures used in equipment failure reporting and management analytics.  Ciliberti discloses identifying potential issues at different hierarchical levels, but fails to explicitly disclose determine whether the issue is localized to a subset based on measured data.  Richards discloses a similar method, which further teaches [Fig. 6; 0066-0069] the metrics collectors can capture metrics from each of the different kinds of components.  Richards further discloses [0046] the AAN may collect a variety of metrics from various parts of the system.  A number of metrics collectors may be used, such as MCs associated with VCS, MCs associated with storage service, MCs associated with database service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ciliberti with that of Richards.  One would have been motivated to determining potential issue is localized to a subset because it allows to provide health state of certain groups in a hierarchy [Richards; 0032].

As per claim 2:  The non-transitory machine-readable storage medium of claim 1, wherein the different hierarchical levels comprise a level selected from among a program level, a virtual machine level, physical machine level, and a storage level.
Richards discloses [0046] the AAN may collect a variety of metrics from various parts of the system.  A number of metrics collectors may be used, such as MCs associated with VCS, MCs associated with storage service, MCs associated with database service.

As per claim 3:  The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
in response to determining that the potential issue is localized to the subset of the objects, identify the subset of the objects as being a cause of the potential issue.
Richards discloses [Fig. 6; 0066-0069] the metrics collectors can capture metrics from each of the different kinds of components.  Richards further discloses [0046] the AAN may collect a variety of metrics from various parts of the system.  A number of metrics collectors may be used, such as MCs associated with VCS, MCs associated with storage service, MCs associated with database service.

As per claim 4:  The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
in response to determining that the potential issue is not localized to any of the objects, indicate that a cause of the potential issue is not specific to any subset of the objects.
Richards discloses [0003] the problems being caused might not be straightforward or might not be issues with the components, but rather might be caused by application bugs or configuration errors [potential issue not specific to a subset].

As per claim 5:  The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
compute respective localization scores for corresponding subsets of the objects,
wherein determining whether the potential issue is localized to the subset of the objects is based on the respective localization scores.
Richards discloses [0048] the AANs may assign respective weights or scores to individual MCs and/or to individual metrics.  Using the scores and the metrics, respective descriptors or records indicate current health state of different subset of categories.

As per claim 6:  The non-transitory machine-readable storage medium of claim 1, wherein determining whether the potential issue is localized to the subset of the objects comprises determining that the potential issue is localized to a plurality of subsets of the objects.
Richards discloses [0048] the AANs may assign respective weights or scores to individual MCs and/or to individual metrics.  Using the scores and the metrics, respective descriptors or records indicate current health state of different subset of categories.

As per claim 7:  The non-transitory machine-readable storage medium of claim 6, wherein the instructions upon execution cause the system to:
compute respective localization scores for the plurality of subsets of the subjects; and
rank the plurality of subsets according to the respective localization scores.
Richards discloses [0038-0039] respective weights [ranks] may be assigned to the metrics set.  The health manager may utilize the metrics set and their respective weights to determine health state of the pair categories.

As per claim 8:  The non-transitory machine-readable storage medium of claim 7, wherein determining that the potential issue is localized to the plurality of subsets of the objects comprises determining that the localization scores for the plurality of subsets of the objects each violate a criterion.
Richards discloses [0038-0039] respective weights [ranks] may be assigned to the metrics set.  The health manager may utilize the metrics set and their respective weights to determine health state of the pair categories.

As per claim 10:  The non-transitory machine-readable storage medium of claim 1, wherein determining that the potential issue is localized to the subset of the objects comprises determining that a type of measurement data for the subset of the objects matches an object type of an object in the subset of the objects.
Richards discloses [0048] the AANs may assign respective weights or scores to individual MCs and/or to individual metrics.  Using the scores and the metrics, respective descriptors or records indicate current health state of different subset of categories.

As per claims 11-16:  Although claims 11-16 are directed towards a system claim, they are rejected under the same rationale as the medium claims 1-8 and 10 above.

As per claims 17-20:  Although claims 17-20 are directed towards a method claim, they are rejected under the same rationale as the medium claims 1-8 and 10 above.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if it overcomes the Double Patenting rejection above and is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160189517 A1 – Weast discloses monitoring system for a computing environment which includes a plurality of sensors to monitor a plurality of component devices and a behavioral analysis circuit to monitor their behavior.  
·         US 20180357568 A1 – Ding discloses employing grouping and selection components to facilitate a grouping of failure data.  The grouping component can group a subset of data based on one or more determined failure criterion.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114